Citation Nr: 0638412	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-15 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for migraines, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for a low back 
disorder, assigned a 10 percent rating prior to September 26, 
2003 and 20 percent thereafter.  

3.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1994 to 
December 1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
an October 2006 brief the veteran's representative argued 
that the issues on appeal fall within the guidelines 
established by Fenderson v. West, 12 Vet. App. 119 (1999), 
whereby the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection and the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  The 
Board notes that this is not the situation in the instant 
case as the veteran did not file a timely appeal from her 
initial awards of service connection, which were granted in a 
June 1999 rating decision.  She also did not perfect her 
appeal with regard to a November 2001 rating decision.  Thus 
the only issues currently before Board are increased rating 
claims for migraines, low back disability, and disabilities 
of the knees, which were denied by the RO in the September 
2003 rating decision.  

During the course of this appeal, a September 2004 rating 
decision increased the veteran's rating for low back disorder 
to 20 percent, effective September 26, 2003.  


FINDINGS OF FACT

1.  The veteran's service-connected migraines are 
characterized by monthly prostrating attacks; the attacks are 
not productive of severe economic inadaptability.  

2.  The veteran's service-connected low back disorder is 
reasonably characterized by moderate impairment prior to 
September 26, 2003.  

3.  The veteran's service-connected low back disorder is 
characterized by moderate impairment from September 26, 2003.  

4.  The veteran's service-connected right knee disability is 
manifested by pain which does not limit flexion to 30 degrees 
or less and does not limit extension to 15 degrees or more.  

5.  The veteran's service-connected left knee disability is 
manifested by pain which does not limit flexion to 30 degrees 
or less and does not limit extension to 15 degrees or more.  

6.  The veteran has moderate instability, but not more, of 
her right knee.  

7.  The veteran has moderate instability, but not more, of 
her left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected migraines have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2006).  

2.  Prior to September 26, 2003, the criteria for an 
increased rating for a low back disorder of 20 percent (but 
no higher) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5292, 5293, 
5295 (prior to September 2003).  

3.  From September 26, 2003, the criteria for a rating in 
excess of 20 percent for the veteran's service-connected low 
back disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a Diagnostic Codes 5292, 
5295 (prior to September 2003), Diagnostic Codes 5237, 5243 
(2006).  

4.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 
(2006).  

5.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 
(2006).  

6.  The criteria for assignment of a separate rating of 20 
percent (but no higher) for instability of the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5014, 5257 
(2006).

7.  The criteria for assignment of a separate rating of 20 
percent (but no higher) for instability of the left knee have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5014, 5257 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), is codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the issues on appeal.  The discussion in a July 2003 VCAA 
letter to her have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the July 2003 VCAA letter, the claimant 
was advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the July 2003 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
her possession.  In this regard, the appellant was repeatedly 
advised to identify any source of evidence and was told that 
VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant might have.  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in July 2003 prior to the 
September 2003 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves an increased rating 
issue, VA believes that the Dingess/Hartman analysis can be 
analogously applied to the increased rating issue situation 
so as to require notice regarding the effective date of any 
increased rating.  

While the letter did inform the veteran that the evidence 
needed to show that her service-connected disorders increased 
in severity, the letter did not provide her with notice of 
the applicable rating criteria.  Nevertheless, the Board 
finds this to be a harmless error as notice of the pertinent 
criteria was provided in the March 2004 statement of the 
case.  

The veteran also was not given notice of the type of evidence 
necessary to establish an effective date for the rating.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby.)  The Board 
notes that the RO in the July 2003 VCAA letter did advise the 
veteran of the evidence it was responsible for obtaining and 
the evidence that she was expected to furnish.  The veteran 
was also advised that VA was making arrangements for a VA 
examination.  In determining the effective date for an 
increased rating, consideration is given to evidence which 
shows if and when an increase in disability occurred.  
38 U.S.C.A. § 5110(b).  In view of the fact that the RO took 
appropriate action to assist the veteran in obtaining all 
such evidence, the Board concludes that there was no 
prejudice to the veteran due to any failure to notify her as 
to the type of evidence necessary to establish the effective 
date for an increase in her ratings. 

Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected disorders warrants higher 
disability ratings.  Disability evaluations are determined by 
the application of VA's Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also should be given to factors 
such as weakened movement, excess fatigability, and 
incoordination.  

Entitlement to an increased rating for migraines currently 
evaluated as 30 percent disabling.  

The veteran's migraines have been rated under Diagnostic Code 
8100.  Under this regulatory provision, a rating of 10 
percent is warranted with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  A 
rating of 30 percent is warranted where the migraine 
headaches are manifested by characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  Lastly, a rating of 50 percent is warranted 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8100.

The evidence does not show that the veteran meets the next 
higher rating of 50 percent under Diagnostic Code 8100 as she 
is not shown to have frequent prostrating and prolonged 
attacks productive of severe economic inadaptability.  VA 
medical records from 1999 to 2004, to include VA examinations 
dated in July 1999 and February 2001, reveal that the veteran 
reported throbbing migraine headaches ranging from twice per 
month to twice per week. Also, she experienced nausea.  She 
drove herself to her February 2001 exam and it was noted that 
her headaches could last around half a day.  A March 2001 
letter from the veteran's employer indicated that she missed 
several days of work in a 6 month period due to her 
migraines.  A May 2002 letter from her employer showed that 
the veteran missed the maximum number of days allowable from 
her teaching positing due to migraines.  

The veteran's most recent VA examination was in July 2004.  
In presenting the veteran's history, it was indicated that 
she could not drive when she had headaches. She gave a 
history of prostration at least once per month, and stated 
the headaches were increasing in severity and frequency.  The 
veteran reported that her job was in jeopardy due to the sick 
days she had taken.  The examiner noted that educators 
apparently are more often transferred than fired, and that 
the veteran was transferred to a different school as result 
of her absenteeism from work.  

In sum, while the veteran's headaches appear to be increasing 
in severity and frequency, and have interfered with her work, 
the totality of the evidence does not suggest that the 
headaches cause the veteran severe economic inadapatability.  
The veteran has submitted statements indicating that she had 
incapacitating episodes of migraine headaches, to include a 
2002 to 2003 calendar listing of her headaches.  
Nevertheless, despite difficulties, there do not appear to be 
gaps in her work history and she continues to be employed as 
a school teacher.  The evidence does not show that the next 
higher rating of 50 percent is warranted at this time.  

Entitlement to an increased rating for a low back disorder 
assigned a 10 percent rating prior to September 26, 2003 and 
20 percent thereafter.  

The veteran's service-connected low back disorder has been 
rated under the older Diagnostic Code 5295 and current 
Diagnostic Code 5237.  

The diagnostic criteria for evaluating intervertebral disc 
syndrome was revised, effective September 23, 2002 (see 67 
Fed. Reg. 54,345-49 (August 22, 2002)), and effective 
September 26, 2003, the criteria for evaluating general 
diseases and injuries of the spine was revised (see 68 Fed. 
Reg. 51,454 (August 27, 2003)).  However, the criteria for 
rating intervertebral disc syndrome remained essentially the 
same as the criteria effective September 23, 2002, although 
the code number was changed to Code 5243.  The veteran's 
claim was received in July 2003 prior to the September 2003 
changes.  Either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Under the old Code 5295, a 10 percent rating was assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there was lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation was in 
order.  Finally, a maximum schedular rating of 40 percent was 
awarded when lumbosacral strain was severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is now rated as follows:  
Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation will be assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation will be assigned of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also diagnostic code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5235-5243.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

When rated based on incapacitating episodes, a 10 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent rating is warranted when there 
are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Under the pre-September 23, 2002, version of Code 5293, a 10 
percent rating is warranted for characteristic pain on motion 
and a rating of 40 percent is warranted with intervertebral 
disc syndrome that is severe with recurring attacks and 
intermittent relief.  A rating of 60 percent is warranted 
where the intervertebral disc syndrome is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  The 60 
percent rating was the highest rating available under the 
pre-September 23, 2002, version of Code 5293. 

Under the previous criteria, Diagnostic Code 5292 for 
limitation of motion of the lumbar spine provided that slight 
limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion warrants a 20 
percent rating, and severe limitation of motion warrants a 
40 percent rating.  38 C.F.R. § 4.71a.

The medical evidence has shown that the veteran's back 
disorder warrants a higher rating of 20 percent prior to 
September 26, 2003 under the old Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  VA medical records 
from 1999 to 2001 showed the veteran complained of lower 
lumbar back pain and had diagnoses of muscle strain mild to 
moderately symptomatic.  The July 1999 VA examination 
indicated that flexion was to 60 degrees, extension to 10 
degrees, side to side bending was 10 degrees each way.  The 
February 2001 VA examination found the veteran's flexion to 
be 30 degrees, extension was to 20 degrees, lateral tilt 
right to left was 15 degrees, and rotation was 0.  There was 
no spasm, and she had a 20 degree lumbar lordosis.  Thus the 
evidence suggested that the veteran had moderate limitation 
of motion of the lumbar spine.  There does not appear to be 
evidence of radiating pain.  The evidence also does not 
indicate that the veteran's limitation of motion was severe 
or that she had pronounced interverterbral disc syndrome with 
symptoms consistent with sciatic neuropathy or severe 
lumbosacral strain to merit a rating higher than 20 percent 
under the older Diagnostic Codes 5292, 5293 and 5295.  Hence, 
in resolving all reasonable doubt in the veteran's favor, the 
veteran is entitled to a rating not higher than 20 percent 
prior to September 26, 2003 under the old Diagnostic Code 
5292.  

The medical evidence has not demonstrated that the veteran's 
low back disorder warrants a higher rating than 20 percent 
from September 26, 2003.  The evidence does not suggest that 
the veteran is entitled to a rating in excess of 20 percent 
under the older Diagnostic Code 5295 as she did not have 
severe lumbosacral strain to include listing of the whole 
spine to the opposite side, marked limitation of forward 
bending, loss of lateral motion, narrowing or irregularity of 
joint space, or abnormal mobility on forced motion.  She also 
did not have severe limitation of motion to warrant a higher 
rating under the older Diagnostic Code 5292.  Likewise, the 
veteran does not meet the criteria for a higher rating under 
the newer Diagnostic Code 5237 as there is no evidence that 
she had ankylosis or forward flexion limited to 30 degrees or 
less.  While the veteran has reported that she had 
incapacitating episodes, the evidence does not suggest that 
the she meets the criteria under the Diagnostic Code 5243 
(essentially effective from September 2002 which was 
renumbered as Code 5243 in September 2003) as there is no 
indication that she had symptoms due to intervertebral disc 
syndrome that required bedrest and treatment prescribed by a 
physician.  Private and VA medical records from 2003 to 2004 
reflect that the veteran complained of constant moderate 
muscle spasm, radiating pain.  An October 2003 private 
medical record showed the veteran complained of severe 
spasticity of the lumbar muscle.  During the 2004 VA 
examination the veteran complained of back pain, occasional 
radiating back pain and muscle spasms in her back, 36-40 
incapacitating episodes in her back lasting 24 hours which 
required bed rest causing to her miss 4 to 5 work days in the 
last year.  The veteran wore a back brace.  Forward flexion 
was 0 to 50 degrees with pain, -40 was secondary to pain.  
Extension was 0 to 10 degrees with pain, right lateral 
flexion with pain.  Left and right lateral flexion was 0 to 
20 degrees with pain at 20 degrees.  Left and right lateral 
rotation was 0 to 40 degrees with pain.  Active range of 
motion did not produce any weakness, fatigue or 
incoordination.  There was no additional limitation with 
flare-ups or additional limitation with repetitive use.  
There appeared to be no muscle spasm, gait was normal.  The 
pertinent diagnosis was lumbosacral sprain.  X-rays revealed 
that the lumbar lordotic curvature was normal.  There was 
slight narrowing of the disc space at L5-S1.  

Therefore, the highest rating the veteran is entitled to from 
September 26, 2003 remains 20 percent.  

Entitlement to increased ratings for right and left knee 
disorders currently evaluated as 10 percent disabling.  

Diagnostic Code 5014 states that osteomalacia will be rated 
on limitation of motion of the affected parts, as arthritis, 
degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  For 
purposes of this case, the Board notes that under Diagnostic 
Code 5003 for degenerative arthritis, arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  Under Diagnostic Code 5257, a 10 
percent rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  Thirty 
percent is the highest rating available under this diagnostic 
code.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

Other applicable codes include Diagnostic Codes 5260 and 
5261.  For the knees, limitation of motion is rated under 
Diagnostic Codes 5260 for flexion and 5261 for extension.  
Under Diagnostic Code 5260, flexion that is limited to 60 
degrees is noncompensable, flexion that is limited to 45 
degrees warrants a 10 percent rating; flexion that is limited 
to 30 degrees warrants a 20 percent rating, and flexion that 
is limited to 15 degrees warrants a 30 percent rating.  A 
thirty percent rating is the highest available under Code 
5260.  

Under Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent rating, and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating, extension limited to 
30 degrees warrants a 40 percent rating, and extension 
limited to 45 degrees warrants a 50 percent rating.  The 
Board notes that standard motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

The evidence shows that the veteran is entitled to a separate 
rating of 20 percent for moderate instability of both knees 
under Diagnostic Code 5257.  At the time of her general VA 
examination in January 1999 the veteran stated that her knees 
gave way when she walked.  VA medical records from 2000 to 
2002 showed the veteran complained of her knees giving out.  
Private medical records from the veteran's chiropractor dated 
in 2003 to 2004 reported that the veteran had moderate 
instability of the right knee.  Although the July 2004 VA 
examination reported that there was no subluxation or lateral 
instability of the knees, the examiner noted that the veteran 
wore a knee brace bilaterally everyday.  There is x-ray 
evidence of arthritis.  Thus in resolving all reasonable 
doubt in the veteran's favor, the Board finds that a separate 
rating of 20 percent is warranted for the veteran's knees 
under Diagnostic Code 5257.  

The evidence does not show that the veteran is entitled to a 
rating in excess of 10 percent for her knees per Diagnostic 
Codes 5260 and 5261.  She does not have flexion limited to 30 
degrees and extension limited to 15 degrees to receive higher 
ratings under Diagnostic Codes 5260 and 5261 respectively.  
The range of motion of the both knees was 0 to 130 degrees 
and the diagnosis was bilateral chondromalacia of the patella 
mild to moderately symptomatic.  The February 2001 VA 
examination found bilateral range of motion of the knee was 0 
to 90 degrees with pain.  X-rays of the knees were normal.  
VA medical records from 2000 to 2002 showed normal range of 
motion.  The July 2004 VA examination indicated that gait was 
normal, bilateral range of motion was 0 to 140 degrees 
without pain, and the range of motion did not produce 
weakness, fatigue or incoordination.  The diagnosis was 
bilateral osteomalacia with x-rays showing mild bilateral 
tibial femoral joint degenerative changes.  

The Board notes that Diagnostic Code 5003 need not be 
considered as the highest rating available under that code is 
10 percent.  The Board also has considered the VA General 
Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 
2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  This however does not 
seem to apply to the veteran's case given that she did not 
meet the criteria under those codes to be in receipt of 
compensable ratings.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In denying the veteran's claims, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

The Board finds that separate ratings of 20 percent for each 
knee under Diagnostic Code 5257 are warranted.  Prior to 
September 26, 2003, the criteria for an increased rating for 
a low back disorder of 20 percent under Diagnostic Code 5292 
have been met.  To this extent the appeal is granted, subject 
to the controlling laws and regulations governing the payment 
of monetary awards.  

Entitlement to increased ratings for migraines, a low back 
disorder from September 26, 2003, and right and left knee 
disorders are denied.  To this extent the appeal is denied.  



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


